          Case 4:17-cv-02267-CCC Document 119 Filed 08/23/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TROY KNECHT and SHELLY                  :      CIVIL ACTION NO. 4:17-CV-2267
KNECHT, individually, and as parents :
and natural guardians of H.K. and G.K., :      (Judge Conner)
                                        :
                  Plaintiffs            :
                                        :
            v.                          :
                                        :
JAKKS PACIFIC, INC., JAKKS              :
SALES CORPORATION, and                  :
WAL-MART STORES, INC.,                  :
                                        :
                  Defendants            :

                                       ORDER

      AND NOW, this 23rd day of August, 2021, upon consideration of the omnibus

Daubert and summary judgment motion (Doc. 106) filed by defendants, and the

parties’ respective briefs in support of and opposition to said motion, as well as

the court’s order (Doc. 112) granting the unopposed aspects of defendants’ motion,

and for the reasons set forth in the accompanying memorandum, it is hereby

ORDERED that:

      1.      The remainder of defendants’ motion (Doc. 106) is DENIED.

      2.      A United States Magistrate Judge of this court is available to preside
              over this case, see 28 U.S.C. § 636(c); FED. R. CIV. P. 73, and may be
              available to do so earlier than the undersigned.1 The Clerk of Court
              shall mail an AO 85 form (“Notice, Consent, and Reference of a Civil
              Action to a Magistrate Judge”) to all parties in the above-captioned
              action together with a copy of this order. All parties who consent to


      1
       The parties are reminded that consent is optional and may be withheld
without adverse substantive consequences. The name of any party withholding
consent will not be revealed to any judge who may otherwise be involved with the
case.
 Case 4:17-cv-02267-CCC Document 119 Filed 08/23/21 Page 2 of 2




     jurisdiction of a United States Magistrate Judge shall complete and
     return the AO 85 form to the Clerk of Court no later than September
     20, 2021.

3.   A United States Magistrate Judge of this court is also available and
     willing to serve as a settlement officer in this case. The parties shall
     promptly meet and confer to discuss participating in a settlement
     conference with a United States Magistrate Judge. No later than
     September 20, 2021, the parties shall certify to the court by way of
     letter filed to the docket that they have met and conferred as directed
     and shall indicate whether a referral to a United States Magistrate
     Judge for a settlement conference is requested.

4.   If the parties do not consent to the jurisdiction of a United States
     Magistrate Judge and do not request a settlement conference before a
     United States Magistrate Judge by the deadline in paragraphs 2 and 3,
     the court will schedule a pretrial telephonic scheduling conference to
     establish a pretrial and trial schedule.



                               /S/ CHRISTOPHER C. CONNER
                               Christopher C. Conner
                               United States District Judge
                               Middle District of Pennsylvania
